 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
 7                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9       FELIX JIMENEZ TOXTLE,                                     No. 1:20-CV-00951 SKO
         JUAN CARLOS VARGAS
10       HERNANDEZ,
11                                                                 ORDER REGARDING SETTLEMENT
                                Plaintiffs,                        CONFERENCE PROCEDURES
12
         UNITED STATES MARSHAL SERVICE,
13       APRIL AURELIA SANCHEZ,
         YANCHHI YAM,
14
                               Defendants.
15

16
                The Court sets a settlement conference for September 14, 2021, at 1:00 p.m., Courtroom
17
     10, before Magistrate Judge Erica P. Grosjean.
18
                The Court is willing to conduct the conference in person or remotely, by Zoom. The
19
     parties shall meet and confer and email the Court at mrooney@caed.uscourts.gov no later than
20
     fourteen days from today regarding their preference. If all parties do not agree to conduct the
21
     conference by Zoom, or if the parties do not email the Court within fourteen days, the conference
22
     will take place in person.1
23
                Unless otherwise permitted in advance by the Court, the attorneys who will try the case
24
     shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
25
     at trial, documents or otherwise, be brought to the settlement conference for presentation to the
26
     settlement judge. Neither the settlement conference statements nor communications during the
27

28   1
         Covid-19 restrictions, such as social distancing and masks,1may be required.
 1   settlement conference with the settlement judge can be used by either party in the trial of this
 2   case.
 3           Absent permission from the Court, in addition to counsel who will try the case being
 4   present, the individual parties shall also be present. In the case of corporate parties, associations
 5   or other entities, and insurance carriers, a representative executive with authority to discuss,
 6   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.
 7   A representative with unlimited authority shall either attend in person or be available by phone
 8   throughout the conference. In other words, having settlement authority “up to a certain amount”
 9   is not acceptable.
10           IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD
11   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER
12   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT
13   CONFERENCE.
14           Confidential Settlement Statements
15           At least five (5) court days prior to the settlement conference, each party shall submit a
16   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s
17   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or
18   served on any other party. Each statement shall be clearly marked "confidential" with the date
19   and time of the settlement conference clearly noted on the first page. The Confidential Settlement
20   Conference Statement shall include the following:
21                  A. A brief statement of the facts of the case.
22                  B. A brief statement of the claims and defenses, i.e., statutory or other grounds
23                  upon which the claims are founded; a forthright evaluation of the parties'
24                  likelihood of prevailing on the claims and defenses; and a description of the major
25                  issues in dispute.
26                  C. A summary of the proceedings to date.
27                  D. An estimate of the cost and time to be expended for further discovery, pretrial
28                  and trial.
                                                        2
 1               E. The relief sought.
 2               F. The party's position on settlement, including present demands and offers and a
 3               history of past settlement discussions, offers and demands.
 4   IT IS SO ORDERED.
 5

 6   Dated:   June 23, 2021                                /s/
 7                                                 UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
